 


110 HR 144 IH: To amend the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 to allow States and localities to provide primary and preventive care to all individuals.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 144 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 to allow States and localities to provide primary and preventive care to all individuals. 
 
 
1.Permitting States and localities to provide primary and preventive care to all individuals 
(a)In GeneralSection 411(b)(1) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1621(b)(1)) is amended by inserting or for primary and preventive care after Act). 
(b)Effective DateThe amendment made by subsection (a) shall apply to primary and preventive care furnished before, on, or after the date of the enactment of this Act. 
 
